DETAILED ACTION
	For this Office action, Claims 1, 2, 7-14, 16, 18-24, 26 and 27 are pending.  Claims 3-6, 15, 17 and 25 are canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 24 May 2022 have been fully considered but they are not persuasive. Applicant has amended independent Claims 1 and 14 to further clarify and narrow the scope of the claims, in particular by requiring that the claimed microfilter is “neutral as being not hydrophobic and not lipophilic with respect to the foreign filter and designed to store the foreign fluid”; applicant then further argues that the cited prior art does not teach these new limitations.  Upon further consideration, however, the examiner respectfully disagrees.  First, the limitation “the microfilter is neutral as being not hydrophobic and not lipophilic” is considered indefinite, and new grounds of rejection are made under 35 U.S.C. 112(b) because the claim language is confusing regarding the neutrality of the microfilter.  The claim recites that “neutral” can be considered a microfilter that is not hydrophobic or lipophilic, but the claim is unclear whether “neutral” may be the opposite of those properties (that is, hydrophilic or lipophobic) to read on the claim.  Assuming that neutral does mean it can be the opposite of those properties (since the claim seems to define what a neutral microfilter may and may not be), then the cited prior art reads on the amended claim language.  Paragraph [0007] of Swaminathan et al. (US Pat Pub. 2016/0136554, the secondary reference that discloses the microfilter) discloses that the filter media may be hydrophilic to retain water/foreign fluid, thus reading on the claim as amended.  Furthermore, the differential pressure monitored by the sensor is a degree of absorption of the foreign fluid within the filter, so the sensed output is likewise indicative of the fraction of foreign fluid within the fluid being filtered.  For these reasons, the grounds of rejection are maintained in view of the arguments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 7-14, 16, 18-24, 26 and 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent Claims 1 and 14, upon which the remaining claims are dependent, have both been amended to recite “the microfilter is neutral as being not hydrophobic and not lipophilic with respect to the foreign fluid”; however, this limitation is considered indefinite because the claim language is unclear what may be considered neutral for the microfilter to read on the claims.  The claim requires that the microfilter be neutral, but then recites that the microfilter not be hydrophobic or lipophilic; therefore, the language is confusing on whether a filter that comprises the opposite properties (hydrophilic or lipophilic) would be considered neutral to read on the claim.  While such a microfilter would not naturally be considered “neutral” with respect to wettability, said microfilter would fulfill the conditions to read on the claim by not being hydrophobic or lipophilic.  For this reason, the claims as amended are considered indefinite.  Applicant is urged to address this issue in the response to this office action, wherein amending the claims to either delete “neutral” or the “not hydrophobic and not lipophilic” limitations would overcome these grounds of rejection.  For purposes of this examination, the examiner will assume the microfilter only needs to not be hydrophobic or lipophilic to read on the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7-11, 13, 14, 16, 18-22, 24, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kastner et al. (herein referred to as “Kastner”, US Pat Pub. 2014/0216602, found in IDS filed 06/01/2020) in view of Swaminathan et al. (herein referred to as “Swaminathan”, US Pat Pub. 2016/0136554).
Regarding instant Claim 1, Kastner discloses a retaining apparatus (Abstract; Figure 2; Paragraph [0038]; retaining apparatus for fuel comprising a sump 26 and filter 34, along with distribution and flow control elements) having a filter element in a fluid line which can be flowed through in a flow direction by a fluid comprising a foreign fluid (Abstract; Figure 2; Paragraph [0038]; Paragraph [0039]; filter 34 in fluid line in fuel conduit 18 in flow direction from sump 26 to nozzle 23; fuel is fluid with foreign fluid being water in fuel), a volume flow control apparatus by way of which the volume flow through the fluid line can be controlled (Figure 2; Paragraph [0038]; Paragraph [0039]; Paragraph [0046]; fuel flow control valve 50 provides a controllable flow through conduit), a sensor device by way of which the fraction of foreign fluid in the fluid can be determined (Abstract; Figure 2; Paragraph [0043]; water sensor 42 checks the amount of water within fuel after passing through filter 34); a control device by way of which the volume flow can be controlled by way of the volume flow control apparatus in a manner dependent on the fraction of foreign fluid in the fluid as determined by way of the sensor device (Abstract; Figure 2; Paragraph [0043]; Paragraph [0046]; Paragraph [0058]; control system 52 takes signal corresponding to water amount in fuel from sensor 42 and opens the valve 50 in proportion to the determined quality of the fuel), wherein the control device has a limit value stabilizing program with an upper limit value as the fraction of foreign fluid in the fluid (Figure 3; Figure 4A; Paragraph [0056]; Paragraph [0058]; Paragraph [0059]; upper limit value seen in concentrations of water content labelled “MEDIUM”) and a safety value also as a fraction of the foreign fluid in the fluid (Figure 3; Figure 4A; Paragraph [0056]; Paragraph [0058]; Paragraph [0059]; safety value seen in concentrations of water content labelled “HIGH”), the control device configured to reduce volume flow when the upper limit value is exceeded by the safety value is not exceeded to stabilize the fraction of foreign fluid to the upper limit value and to deactivate volume flow if the safety value is exceeded (Figure 3; Figure 4A; Paragraph [0056]; Paragraph [0058]; Paragraph [0059]; MEDIUM concentration of water content is indicia for reduced flow/low flow rate through the filter; HIGH concentration of water content is indicia for stopping flow entirely).  
While Kastner discloses a filter element comprising a coalescence element (Abstract; Figure 2; Paragraph [0007]), the reference is silent on comprising a microfilter designed such that a retention of the foreign fluid occurs at the microfilter.
Swaminathan discloses a surface modified filter media in the same field of endeavor as Kastner, as it solves the mutual problem of providing a media that treats a multi-phase liquid (Abstract; Paragraph [0154]; modified filter media for separating water from oil or fuel).  Swaminathan further discloses a microfilter, wherein the microfilter is neutral as being not hydrophobic and not lipophilic and designed to store the foreign fluid, designed for a retention of foreign fluid at the microfilter that aids in the separation of even very small droplets in the fluid being treated (Abstract; Figure 5; Paragraph [0007]; Paragraph [0154]; filter that removes water droplets within the micron range, making said filter a microfilter; filter may be hydrophilic and thusly absorbs/retains the fluid to be filtered/water).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the filter element of Kastner to further comprise the non-hydrophobic and non-lipophilic microfilter designed such that a retention of the foreign fluid occurs at the microfilter as taught by Swaminathan because Swaminathan discloses such a microfilter aids in the separation of even very small droplets from the fluid being treated (Swaminathan, Abstract; Figure 5; Paragraph [0154]). 
Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  Kastner further discloses wherein the volume flow control apparatus has a control valve (Abstract; Figure 2; Paragraph [0046]; fuel flow control valve 50 controlled by control system 52).  
Regarding instant Claim 7, Claim 1, upon which Claim 7 is dependent, has been rejected above.  The combined references further disclose wherein the microfilter is neutral with respect to the foreign fluid and is designed to store the foreign fluid (Kastner, Paragraph [0007]; Paragraph [0038]; Swaminathan, Abstract; Figure 5; Paragraph [0154]; absorbent material in filter 34 absorbs and stores water, along with hydrophobic/hydrophilic surfaces of filter element of Swaminathan).  
Regarding instant Claim 8, Claim 1, upon which Claim 8 is dependent, has been rejected above.  Kastner further discloses wherein the sensor device is arranged downstream of the microfilter in the flow direction (Figure 2; Paragraph [0043]; water sensor 42 is downstream of filter 34).  
Regarding instant Claim 9, 26 and 27, Claim 1, upon which the claims are respectively dependent, has been rejected above.  Kastner discloses that the sensor device is downstream of the microfilter in the flow direction (Figure 2; Paragraph [0038]; Paragraph [0043]).
While the combined references do not disclose distances between the sensor device and the filter element, Kastner does disclose that the retaining apparatus is placed in a vehicle and gives a sense of scale to said apparatus (Figure 1A; Figure 2; Paragraph [0004]).  Figure 2B of Kastner discloses that the parts of the retaining apparatus are close to each other for ease of use and compactness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the distance between the filter element and the downstream sensor device of Kastner to be at most 1 m, 0.75 m or 0.5 m because Kastner discloses that the retaining apparatus should be compact and easy to use when connected to a vehicle (Kastner, Figure 1A; Figure 2; Paragraph [0004]; Paragraph [0038]; Paragraph [0043]).
Regarding instant Claim 10, Claim 1, upon which Claim 10 is dependent, has been rejected above.  Kastner further discloses wherein the fluid with the foreign fluid is a mixture of hydrocarbon and water (Abstract; Paragraph [0038]; water in fuel mixture).  
Regarding instant Claim 11, Claim 1, upon which Claim 11 is dependent, has been rejected above.  Kastner further discloses wherein the sensor device has a sensor element for determining free water as foreign fluid in a hydrocarbon or oil as main constituent of the fluid (Abstract; Paragraph [0038]; Paragraph [0043]; water content in fuel is detected by sensor 42).  
Regarding instant Claim 13, Claim 1, upon which Claim 13 is dependent, has been rejected above.  Kastner further discloses a fuel tank filling installation having a retaining apparatus as claimed in claim 1, wherein the fluid line of the retaining apparatus is a fuel line (Figure 1A; Figure 2; Paragraph [0004]; Paragraph [0038]; Paragraph [0039]; refueling truck 10 comprises the assembly; fuel line is fuel conduit 18).  
Regarding instant Claim 14, Kastner discloses a method for retaining a foreign fluid from a fluid (Abstract; Figure 2; Paragraph [0038]; Paragraph [0039]; retaining apparatus for fuel comprising a sump 26 and filter 34, along with distribution and flow control elements; fluid is fuel with foreign fluid being water in fuel), a volume flow of the fluid with the foreign fluid flowing in a flow direction through a filter element in a fluid line (Abstract; Figure 2; Paragraph [0038]; Paragraph [0039]; filter 34 in fluid line in fuel conduit 18 in flow direction from sump 26 to nozzle 23; fuel is fluid with foreign fluid being water in fuel), and in which method the following steps are performed: a) determining a fraction of foreign fluid in the fluid (Abstract; Figure 2; Paragraph [0043]; water sensor 42 checks the amount of water within fuel after passing through filter 34); b) adapting the volume flow in a manner dependent on the fraction of foreign fluid in the fluid (Figure 2; Paragraph [0038]; Paragraph [0039]; Paragraph [0046]; fuel flow control valve 50 provides a controllable flow through conduit; Abstract; Figure 2; Paragraph [0043]; Paragraph [0046]; Paragraph [0058]; control system 52 takes signal corresponding to water amount in fuel from sensor 42 and opens the valve 50 in proportion to the determined quality of the fuel), wherein the adapting the volume flow further comprises: establishing an upper limit value for the fraction of foreign fluid in the fluid (Figure 3; Figure 4A; Paragraph [0056]; Paragraph [0058]; Paragraph [0059]; upper limit value seen in concentrations of water content labelled “MEDIUM”); establishing a safety value for the fraction of foreign fluid in the fluid (Figure 3; Figure 4A; Paragraph [0056]; Paragraph [0058]; Paragraph [0059]; safety value seen in concentrations of water content labelled “HIGH”); reducing the volume flow when the upper limit value is exceeded but the safety value is not exceeded to stabilize the fraction of foreign fluid to the upper limit value, and deactivating the volume flow if the safety value is exceeded (Figure 3; Figure 4A; Paragraph [0056]; Paragraph [0058]; Paragraph [0059]; MEDIUM concentration of water content is indicia for reduced flow/low flow rate through the filter; HIGH concentration of water content is indicia for stopping flow entirely).  
While Kastner discloses a filter element comprising a coalescence element (Abstract; Figure 2; Paragraph [0007]), the reference is silent on comprising a microfilter designed such that a retention of the foreign fluid occurs at the microfilter.
Swaminathan discloses a surface modified filter media in the same field of endeavor as Kastner, as it solves the mutual problem of providing a media that treats a multi-phase liquid (Abstract; Paragraph [0154]; modified filter media for separating water from oil or fuel).  Swaminathan further discloses a microfilter, wherein the microfilter is neutral as being not hydrophobic and not lipophilic and designed to store the foreign fluid, designed for a retention of foreign fluid at the microfilter that aids in the separation of even very small droplets in the fluid being treated (Abstract; Figure 5; Paragraph [0007]; Paragraph [0154]; filter that removes water droplets within the micron range, making said filter a microfilter; filter may be hydrophilic and thusly absorbs/retains the fluid to be filtered/water).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the filter element of Kastner to further comprise the non-hydrophobic and non-lipophilic microfilter designed such that a retention of the foreign fluid occurs at the microfilter as taught by Swaminathan because Swaminathan discloses such a microfilter aids in the separation of even very small droplets from the fluid being treated (Swaminathan, Abstract; Figure 5; Paragraph [0154]). 
Regarding instant Claim 16, Claim 14, upon which Claim 16 is dependent, has been rejected above.  Kastner further discloses the volume flow is increased if the fraction of foreign fluid in the fluid undershoots the upper limit value (Abstract; Figure 2; Paragraph [0043]; Paragraph [0046]; Paragraph [0058]; control system 52 monitors water content as detected by sensor 42 and compares to water content as detected by water sensor 28; valve may open to allow more flow if water content is detected to be lower due to proportional valve control).
Regarding instant Claim 18, Claim 14, upon which Claim 19 is dependent, has been rejected above.  Kastner further discloses the wherein the adapting of volume flow is performed by control of a control valve (Abstract; Figure 2; Paragraph [0046]; fuel flow control valve 50 controlled by control system 52).
Regarding instant Claim 19, Claim 14, upon which Claim 19 is dependent, has been rejected above.  Kastner further discloses wherein determining of the fraction of foreign fluid in the fluid is performed downstream of the microfilter (Figure 2; Paragraph [0043]; water sensor 42 is downstream of filter 34).
	Regarding instant Claim 20, Claim 14, upon which Claim 20 is dependent, has been rejected above.  Kastner further discloses wherein the fluid with the foreign fluid is a mixture of hydrocarbon or oil and water (Abstract; Paragraph [0038]; water in fuel mixture).  
	Regarding instant Claim 21, Claim 14, upon which Claim 21 is dependent, has been rejected above.  Kastner further discloses wherein the fluid is introduced, downstream of the filter element, into a tank of a vehicle (Figure 2; Paragraph [0039]; nozzle 23 may dispense fuel to a vehicle as detailed in Figure 2). 
Regarding instant Claim 22, Claim 14, upon which Claim 22 is dependent, has been rejected above.  Kastner further discloses wherein the adapting of the volume flow is performed in a manner dependent on a pressure difference across the microfilter (Abstract; Figure 2; Paragraph [0041]; pressure drop is also used to monitor filter performance and fuel quality).
Regarding instant Claim 24, Claim 14, upon which Claim 24 is dependent, has been rejected above.  Kastner further discloses providing a retaining apparatus (Abstract; Figure 2; Paragraph [0038]; retaining apparatus for fuel comprising a sump 26 and filter 34, along with distribution and flow control elements) having the filter element in the fluid line which can be flowed through in the flow direction by the fluid comprising the foreign fluid (Abstract; Figure 2; Paragraph [0038]; Paragraph [0039]; filter 34 in fluid line in fuel conduit 18 in flow direction from sump 26 to nozzle 23; fuel is fluid with foreign fluid being water in fuel), a volume flow control apparatus by way of which the volume flow through the fluid line can be controlled (Figure 2; Paragraph [0038]; Paragraph [0039]; Paragraph [0046]; fuel flow control valve 50 provides a controllable flow through conduit), a sensor device by way of which the fraction of foreign fluid in the fluid can be determined (Abstract; Figure 2; Paragraph [0043]; water sensor 42 checks the amount of water within fuel after passing through filter 34); a control device by way of which the volume flow can be controlled by way of the volume flow control apparatus in a manner dependent on the fraction of foreign fluid in the fluid as determined by way of the sensor device (Abstract; Figure 2; Paragraph [0043]; Paragraph [0046]; Paragraph [0058]; control system 52 takes signal corresponding to water amount in fuel from sensor 42 and opens the valve 50 in proportion to the determined quality of the fuel); and using the retaining apparatus when following steps (a) and (b) (see Claim 14 rejection above).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kastner et al. (herein referred to as “Kastner”, US Pat Pub. 2014/0216602, found in IDS filed 06/01/2020) in view of Swaminathan et al. (herein referred to as “Swaminathan”, US Pat Pub. 2016/0136554) as applied to claim 1 above, and further in view of Roesgen et al. (herein referred to as “Roesgen”, US Pat Pub. 2010/0101984).
Regarding instant Claim 12, Claim 1, upon which Claim 12 is dependent, has been rejected above.  While the combined references disclose a microfilter that collects a foreign fluid (Kastner, Paragraph [0004]; Swaminathan, Abstract; Figure 5; Paragraph [0154]; water from fuel), they are silent on a collecting cavity in a region below or above said filter element.  
Roesgen discloses a fuel filter in the same field of endeavor as the combined references, as it solves the mutual problem of separating water from a fuel (Abstract).  Roesgen further discloses a collecting cavity in a region below a filter element that collects and absorbs the water separated from the fuel by the filter (Figure 1; Paragraph [0016]; Paragraph [0019]; catchment chamber 24 below fuel filter 3). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the filter element and the retaining apparatus of Kastner to further comprise the collecting cavity below the filter element as taught by Roesgen because Roesgen discloses such a collecting cavity collects and absorbs the water separated from the fuel by the filter (Roesgen, Figure 1; Paragraph [0016]; Paragraph [0019]). 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kastner et al. (herein referred to as “Kastner”, US Pat Pub. 2014/0216602, found in IDS filed 06/01/2020) in view of Swaminathan et al. (herein referred to as “Swaminathan”, US Pat Pub. 2016/0136554) as applied to claim 14 above, and further in view of Rahm, US Pat Pub. 2011/0048548.
Regarding instant Claim 23, Claim 14, upon which Claim 23 is dependent, has been rejected above.  While Kastner discloses adjustment of the fluid flow volume (Abstract; Figure 2; Paragraph [0043]; Paragraph [0046]; Paragraph [0058]), the combined references are silent on a saturation of the microfilter with foreign fluid is reduced by the filter element being purged with an increased purge volume flow.  
Rahm discloses a filter switching apparatus in the same field of endeavor as Kastner, as it solves the mutual problem of filtering fuel and monitoring the condition of the fuel (Abstract).  Rahm further discloses a primer mechanism for a filter element that purges said filter element at an increased purge volume flow, which reduces saturation of the filter element from foreign fluid by removing any entrapped air within the filter (Paragraph [0028]; Paragraph [0043]; see that activation of a priming pump for the purge would increase the flow of the fluid through the filter element). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the microfilter and volume flow of Kastner to further comprise reducing the saturation of the filter element by purging said microfilter with an increased purge volume flow as taught by Rahm because Rahm discloses such an increased purge volume flow would remove air entrapped within the filter element and increase filter element capacity/useful life (Rahm, Paragraph [0028]; Paragraph [0043]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        06/03/2022